Title: To George Washington from George Augustine Washington, 14 December 1790
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon December 14th 1790.

I received on Friday last Your favor of the 2d Inst.—I might, and am sorry that I did not write You sooner, but not concieving it material as You had left home so lately and expecting on Your arrival in Philadelphia You would be much engaged—and for some time after Your departure I was, in over hauling and preparing for the changes that were to take place—the Reports are prepared in time for me and in future they shall be regularly transmited to You. all the Reports subsequent to the 2d of October

I coverd under my last Letter—The directions You gave on parting with me tho’ verbal were strongly impressed on my mind, from the great desire I have of complying with your wishes—in Your directions Your first desire was to have the Barn finished for the reception of stock and this I had the strongest desire should be done; but the Reports will have informed you that a very great proportion of the time of the Carpenters have been lost by sickness, and some repairs to cart wheels and other jobs that could not be delay’d so that but little progress has as yet been made in that business—the rack put up for Oxen—that in the shed compleated for the Cattle up to the apartment intended for the Calves. the posts and cross bar’s of the other horse stalls are up and they are now about the Rack—I have directed the Overseer to strike and put in bulk in the Barn the Tobacco as fast as it is in order—the well shall be secured—the depth of which I informed You in my last—what remains of the yard and the floors of the wings and sheds shall be leveled—You mention that after the Carpenters have compleated the Barn, if there is nothing (except it be part of the New Quarter) that presses it is your wish that they may be employed abt Carts &c. the weather shortly after you left home became too severe for bricklaying and there has been none since that it could be done—the front wall is finished within two courses of the tops of the doors but nothing done towards geting the windows in the Garden wall so that it is not in order for the Carpenters work and if it was I think it would be best to delay it as there is a great deel of work which You have pointed out that can be done within doors to greater advantage in cold weather—the winter Shelters ought before this to have been in readiness for the reception of the Stock but the interuption of sickness and Corn gathering has prevented, tho preparation has been making and hope they will be coverd before Christmass I shall endeavour to have all the litter procured for them that I possibly can, being sensible that it is both necessary for the Cattle and the increase of manure The completion of the Post and Rail fence I am well aware is of great consequence and I shall have it pushed with all dispatch tomorrow night I expect it will be finished to the extremity of Mr Masons Ditch where it will turn to run down the gum spring Run and hope if the weather does not prevent to join it by Christmass to the fence of No. 7 at

Muddy hole—I was this day out and staked off the line for clearing away for and runing the fence and found by extending the fence beyond Mr Masons Ditch that it would encroach too much on the swamp to get a tolerable road the way I have run it will I am persuaded give you satisfaction when you see it⟨—⟩I also today staked out the line for the fence from the ford to the corner of the Millers Garden which I mean to be of post and rails as a better security than a common fence as Cattle or any thing else that may get through the mill gate finding themselves confind may be more pressing to make further encroachment—the plan You speak of I had thought of, for by continuing the Gate at the Mill and fixing another near the ford they will be a double security to this plan I hope there will be no interuption—tho’ I have heard nothing from Mr Fitzhugh since the Letter I enclosed You I flatter myself from the state that the business was then in that the discontinuance of the Ferry will certainly be granted—All the Gates that are made shall be strong and in the way most secure—You were so full on the subject of clearing up the swamps that I hope no error can happen⟨.⟩ the advantages which must therefrom acrue are so certain and important that I shall endeavour to have every exertion used in forwarding the business—I shall attend particularly to Peter to see that the directions You have given shall not be neglected—the spring mules and Colts I had last week brought to the house and had stabled the latter being taken so severely with the distemper that I have been obliged to have them seperated and put on the clover paddock and fed under the shelter to endeavor to prevent its communication one of them have died which sweled in a most extraordinary manner I had two of the Pensylvania Mares which were very thin not having perfectly recoverd from the distemper brought to the house and shall any others that I find requires particular attention⟨.⟩ untill the fences are in better order I fear it will be unsafe to turn the mares into the Neck but if I find they can do better than where they are will try them—the sowing of No. 5 with Grass seed shall not be neglected agreeable to Your directions—the Rye in that field has come up tolerably well and the Barly does not appear to be more faded by the frost than the wheat or Rye they have finished geting in their Corn at the Ferry & Frenches & at Muddy hole and will nearly this week at D: Run and I hope the next at the River Plantn the quantity will

I think nearly equal your expectations except at the Ferry & Frenches where it will fall much short—the New York Corn was very indifferent a great proportion of it short and rotten You shall be informed in my next what is housed and I shall be able to form an opinion what will be made by that time—I have paid Weightman for the Breeches and overalls he made for You and will if there is any of the same stuff remaining send what you desire for I shall be obliged to be in Alexandria tomorrow to meet Mr Dunlap to receive the money You desired me to wait on him for at George Town on Monday the 13 which I did but he informed me that the 15th was the time appointed and that I might rely on receiving it if I would meet him which I shall certainly do and immediately pay Capt. Conway—I mentiond the price of Blankets and I have been told by several persons that they may probably be obtained on better terms in Philadelphia. I have purchased part of the twine which will be wanting @ 2/1d. and the recidue I shall purchase of the manufactory of Alexandria which I am told by judges is very good and may be had at 2/—Linnen for the Negroes is an article that I wish to get in time that the sewers may be put to work as soon as the Cloaths are finished and which is scarce in Alexandria of a good quality German Oznabrigs is at 13 & 14d. pr Yd I have understood that Linnens made in the New England states are good and reasonable—but they are brought here but in small quantities—I will send You an exact acct of all the things purchased from the Stores—all the Oats used by Your horses as they consumed the same quantity every day—as near as I can the quantity of hay and such provisons as are reported and will endeavour to make the best estimate I can for your satisfaction of every thing as soon as I can prepare it⟨.⟩ George shew’d me the Letter You had written him on the subject of his going to Philadelphia which he determin’d to do and I shall furnish him with the means of defraying his expences—I wished to have gone to Berkley before this time but thought it improper while the family was so sick and many things to attend to I shall now delay it untill after Christmass as I should not wish to absent at that time as I always observe at that time much attention is necessary to preserve order and prevent abuses—I shall endeavour to find out the resources of the Boys and impress on their manager the necessity there will be of furnishing them with a regular and plentiful supply of money—the Children of Caroline & Sharlot being in

the yard certainly render it more difficult to keep it clean but while one remains but little advantage will be derived from removing the other—the room in the Greenhouse is made use of by the Gardner for holding wood which it is necessary always to have on hand for supplyg heat to the plant and which if exposed will be constantly taken away—untill a secure place can be made for it which will be in the new building—I will however find some other place for the wood if it is your desire to remove Peter—Thomas Green has been very sick almost the whole of the time since you went away he is now better and at work at Mr Washingtons and expects it will be some time before he can finish I shall hasten him as much as I can—Fanny and the Children are tolerably well and we expect tomorrow the Carriage for them⟨—⟩ She joins me in sincerest regard for You my Aunt and the Children and good wishes for the Gentlemen of Your Family. I am Your sincerely affectionate Nephew

Geo: A. Washington

